DISMISS; and Opinion Filed September 10, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00748-CV

                               EX PARTE: ELIZUR GONZAGA

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. X14-399-V

                              MEMORANDUM OPINION
                            Before Justices Francis, Myers, and Lewis
                                    Opinion by Justice Lewis
       In a letter dated July 30, 2014, the Court questioned its jurisdiction over this appeal.

Specifically, there did not appear to be a final judgment. We instructed appellant to file, by

August 18, 2014, a letter brief addressing our jurisdictional concern. We cautioned appellant

that failure to file a letter brief within the time requested may result in dismissal of the appeal

without further notice. As of today’s date, appellant has not filed a jurisdictional brief.

       Generally, this Court has jurisdiction only over appeals from final judgments.            See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. Id. In appellant’s notice of appeal, he stated that he is

appealing the trial court’s judgment signed on May 27, 2014. The clerk’s record does not

contain any such document. It does contain a general denial filed by the District Attorney’s

Office on that date. The general denial, however, is a pleading, not an appealable order.
       The record before this Court does not contain a final judgment or other appealable order.

For this reason, we dismiss this appeal. See TEX. R. APP. P. 42.3(a).




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE


140748F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

EX PARTE: ELIZUR GONZAGA                             On Appeal from the 292nd Judicial District
                                                     Court, Dallas County, Texas.
No. 05-14-00748-CV                                   Trial Court Cause No. X14-399-V.
                                                     Opinion delivered by Justice Lewis.
                                                     Justices Francis and Myers, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that appellee, Dallas County District Attorney’s Office, recover its costs
of this appeal from appellant, Elizur Gonzaga.


Judgment entered this 10th day of September, 2014.




                                              –3–